Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
1.	Applicants state: “However, firstly, Ozawa does not disclose that the synthetic silica is a mesoporous material. Further, the BET surface area of the silica material in Ozawa is taught to be smaller than that in the present invention and also smaller than that of Chapman. In particular, referring to paragraph [0111] of Ozawa, a Comparative Example 3 is described in which the BET specific surface area of the silica is above 200 m2/g, and it is described that in the Comparative Example 3, the offset printability and the on-machine runnability decline extensively, which is undesired. Thus, Ozawa teaches away from using a mesoporous material having a BET specific surface area of at least 200 m2/g as claimed. On the other hand, the primary reference, Chapman uses a relatively high surface area of more than 200 m2/g and the teachings of Chapman and Ozawa therefore are not compatible in this regard. In view of this, Applicant respectfully submits that if one skilled in the art was somehow led to consider modifying Champman in view of Ozawa, the skilled person upon reading the entire disclosure of Ozawa, would adopt the process of forming the pigment with a synthetic silica that has a BET specific surface area of less than 200 m2/g of Ozawa into Champman, and as such the claimed invention will not be achieve. In fact, due to the contradictory teaching of the BET specific surface area, it would not have been obvious for one skilled in the art to combine Chapman and Ozawa as alleged by the Examiner to achieve the claimed invention.”
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The primary reference, of Chapman, discloses all of the limitations Applicants are singling out that Ozawa does not.  Also, the Ozawa reference was never used to substitute its mesoporous material for that of Chapman. Furthermore, Ozawa discloses the surface area can be 200 m2/g (Abstract) which teaches the claimed range. Moreover, Ozawa discloses using a salt solution (paragraph 0015) along with advantages of not drying (paragraphs 0017, 0034).
3.	Applicants state: “Hayashi is relied on by the Examiner for teaching the claimed feature that the particles of precipitated silica present in the paste have not been dried prior to incorporation in the formulation as recited in claim 1. However, Hayashi does not disclose a paste that has been obtained by washing and dewatering of a slurry formed by mixing alkali silicate with a salt solution. Instead of a salt solution, Hayashi discloses that a mineral acid such as sulfuric acid, hydrochloric acid, nitric acid or similar is used to produce the silica cake referred to therein (see paragraphs [0017] and [0035] as well as the examples on page 8 of Hayashi and forward). Applicant respectfully submits that if one skilled in the art was somehow led to apply the wet precipitation process using silica particles taught in Hayashi to Chapman, the skilled person would use a mineral acid to produce the precipitated silica as taught in Hayashi, instead of a salt solution as defined in claim 1. As such, the claimed invention would not be achieved. In this regard, the Examiner is respectfully reminded that “[i]t is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art.” In re Wesslay, 353 F. 2d 238, 147 U.S.P.Q. 391, 292 (C.C.P.A. 1965).  In addition, Hayashi further fails to teach or suggest the claimed feature that the particles of precipitated silica correspond to the formula MeyO x m Si02, wherein Me is selected as defined in claim 1.” 
4.	The Examiner respectfully submits that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The primary reference, of Chapman, discloses all of the limitations Applicants are singling out that Hayashi does not.  Also, the Hayashi reference was never used to substitute its mesoporous material for that of Chapman. Hayashi discloses advantages when not drying and using its “silica cake” (paragraph 0022).
5.	Applicants state: “Shinozaki is also relied on by the Examiner for teaching the claimed feature that the particles of precipitated silica present in the paste have not been dried prior to incorporation in the formulation as recited in claim 1. However, Shinozaki also teaches using a mineral acid, sulfuric acid, hydrochloric acid, or a nitric acid to produce the precipitated silica, not a salt solution (see paragraph [0022] of Shinozaki). Therefore, similarly to the above with regard to Hayashi, if one skilled in the art was somehow led to apply the coating liquid that comprises precipitated silica without drying as taught in Shinozaki to Chapman, the skilled person would use a mineral acid, sulfuric acid, hydrochloric acid, or a nitric acid to produce the precipitated silica as taught in Hayashi, instead of a salt solution as defined in claim 1. As such, the claimed invention would not be achieved.  In addition, Shinozaki also further fails to teach or suggest the claimed feature that the particles of precipitated silica correspond to the formula MeyO x m Si02, wherein Me is selected as defined in claim 1.”
6.	The Examiner respectfully submits that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The primary reference, of Chapman, discloses all of the limitations Applicants are singling out that Shinozaki does not.  Also, the Shinozaki reference was never used to substitute its mesoporous material for that of Chapman.
7.	Applicants state:  “Fujita is also relied on by the Examiner for teaching the claimed feature that the particles of precipitated silica present in the paste have not been dried prior to incorporation in the formulation as recited in claim 1. However, firstly, Fujita discloses a BET surface area of less than 200 m2/g (see claim 2 of Fujita). Secondly, Fujita also uses an acid to produce the precipitated silica, rather than mixing alkali silicate with a salt solution as defined in claim 1 of the present application. Therefore, similarly to the above with regard to Hayashi, if one skilled in the art was somehow led to apply the precipitation method to make silica particles for a coating liquid as taught in Fujita to Chapman, the skilled person would use an acid to produce the precipitated silica as taught in Hayashi, instead of a salt solution as defined in claim 1. As such, the claimed invention would not be achieved. In addition, Fujita also further fails to teach or suggest the claimed feature that the particles of precipitated silica correspond to the formula MeyO x m Si02, wherein Me is selected as defined in claim 1.”
8.	The Examiner respectfully submits that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The primary reference, of Chapman, discloses all of the limitations Applicants are singling out that Fujita does not.  Also, the Fujita reference was never used to substitute its mesoporous material for that of Chapman. Also, Fujita discloses a surface area of 200 m2/g (Abstract) which meets the claimed range and also teaches using a silicate salt solution (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 5, 2021